Case 1:20-cv-02006-JRS-MJD Document 48 Filed 10/14/20 Page 1 of 4 PageID #: 622




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

JOHN DOE,                                          )
                                                   )
                           Plaintiff,              )
                                                   )
                      v.                           )        No. 1:20-cv-02006-JRS-MJD
                                                   )
THE TRUSTEES OF INDIANA UNIVERSITY,                )
et al.                                             )
                                                   )
                           Defendants.             )

                                    SCHEDULING ORDER

            To prepare this matter for resolution of Plaintiff's Motion for Preliminary

     Injunction and Request for an Evidentiary Hearing [Dkt. 37], the Court hereby establishes

     the deadlines set forth below and orders as follows:

       1.     Discovery shall commence immediately.

       2.     The parties shall serve requests for production, along with any interrogatories or
              requests for admissions, focused upon the issues to be addressed during th e
              preliminary injunction briefing, by no later than October 16, 2020. The parties
              shall serve any objections to such requests on or before October 19, 2020 an d
              (subject to such objections until resolved) shall fully respond to such discovery
              requests on or before October 26, 2020, to include the production of any
              documents requested and the logging of any privileged or other documents
              withheld from production.

       3.     By no later than October 16, 2020, the parties may also serve nonparty subpoenas
              for documents focused upon the issues to be addressed during the prelimin ary
              injunction briefing. Such nonparty subpoenas may be served without serving a copy
              on opposing counsel in advance as required by Local Rule 45-1; but shall be
              transmitted to opposing counsel by no later than the date served. Any nonparties to
              whom such subpoenas are directed are ordered to serve any objections to such
              requests on or before October 22, 2020, and (subject to such objections until
              resolved) to fully respond to such requests on or before October 28, 2020, to include
              the production of any documents requested and the logging of any privileged o r
              other documents withheld.
       4.     All discovery requests and responses pursuant to this order shall be served by either
              hand delivery or by electronic means with telephonic confirmation of receipt on o r
              before the date due.
Case 1:20-cv-02006-JRS-MJD Document 48 Filed 10/14/20 Page 2 of 4 PageID #: 623




       5.    On or before October 21, 2020, the parties shall file a list of the witnesses whose
             testimony that party would intend to offer with their preliminary injunction
             briefing; the parties shall supplement such lists on or before October 30, 2020.

       6.    On or before October 21, 2020, each party shall file a list of the exhibits intended
             to be offered with their preliminary injunction briefing, and shall provide copies of
             all exhibits listed to opposing counsel by that date. On or before October 30, 2020,
             each party shall file an updated list of the exhibits intended to be offered with their
             preliminary injunction briefing. Supplemental exhibits shall be limited to
             documents produced during party and nonparty discovery in this matter.

       7.    Except as set forth in paragraph 8 below, each party may conduct no more than two
             depositions in preparation for the preliminary injunction briefing. Each su ch
             deposition shall last no more than three hours. All such depositions shall be
             completed on or before November 6, 2020. The parties shall work together to
             ensure the scheduling of the depositions in compliance with this order.

       8.    On or before October 30, 2020, the parties shall exchange fully executed copies
             of any affidavits the parties expect to submit as part of their evidentiary submission
             in this matter. Notwithstanding the limitation set forth in paragraph 7 abo v e,
             each party may depose any individual whose affidavit is disclosed pursuant
             to this paragraph. Each such deposition shall last no more than two hours
             (unless the deponent is one of the two designated pursuant to paragraph 7 , in
             which event the deposition may last no more than three hours). All such
             depositions shall be completed on or before November 6, 2020. The parties shall
             work together to ensure the scheduling of the depositions in compliance with this
             order.

       9.    The Court does not anticipate taking any live testimony. Rather, on or before
             November 10, 2020, each party shall file their evidentiary submission comprised
             of affidavits, deposition transcripts, and documentary exhibits. No witnesses may
             be offered that were not disclosed in the October 30, 2020 witness lists. No exhibits
             may be offered that were not disclosed in the October 30, 2020 exhibit lists. The
             parties' briefs discussed in paragraph 10 below may not cite or refer to any evidence
             not included in the November 10, 2020 evidentiary submissions.

       10.   On or before November 12, 2020, Plaintiff shall file an amended brief in support
             of Plaintiff’s motion for preliminary injunction with specific citations to th e
             factual record on file; Plaintiff’s opening brief is limited to no more than twenty-
             five pages. Defendants may file a response to Plaintiff’s opening brief on or before
             November 16, 2020; Defendants’ response brief is limited to no more than
             twenty-five pages. Plaintiff may file a reply in support of its motion for
             preliminary injunction on or before November 18, 2020; Plaintiff’s reply brief is
             limited to no more than twelve pages. It is the Court's intent to rule based u p o n
             the written submissions without further hearing or oral argument.
Case 1:20-cv-02006-JRS-MJD Document 48 Filed 10/14/20 Page 3 of 4 PageID #: 624




       11.   Unless otherwise agreed by the parties or ordered by the Court, all electronically
             stored information will be produced in searchable .PDF format with standard
             metadata fields and a load file in a file format suitable for Relativity. However,
             audio-video files will be produced in their native file format, and texts and other
             messages will be produced in a CSV or XLSX spreadsheet; message attachments
             such as graphics files and audio-video files will be produced in the format
             described above.

       12.   In the event that a document protected by the attorney-client privilege, the attorney
             work product doctrine or other applicable privilege or protection is unintentionally
             produced by any party to this proceeding, the producing party may request that the
             document be returned. In the event that such a request is made, all parties to the
             litigation and their counsel shall promptly return all copies of the document in
             their possession, custody, or control to the producing party and shall not retain or
             make any copies of the document or any documents derived from such document.
             The producing party shall promptly identify the returned document on a privilege
             log. The unintentional disclosure of a privileged or otherwise protected document
             shall not constitute a waiver of the privilege or protection with respect to that
             document or any other documents involving the same or similar subject matter.

       13.   If the required conference under Local Rule 37-1 does not resolve discovery issues
             that may arise, the parties will immediately request a telephonic status conference
             with the Magistrate Judge prior to filing any disputed motion to compel or for
             a protective order. This paragraph does not apply to any nonparty discovery
             served.

       14.   Non-party subpoenas served pursuant to this order shall be deemed to have arisen
             out of a bona fide emergency as that term is used in Local Rule 45-1.

       15.   Pursuant to Fed. R. Civ. P. 30(a)(2), the parties are hereby authorized to conduct a
             subsequent deposition, in the normal course of discovery, of any individual or entity
             deposed pursuant to this order.

       16.   The parties are prohibited from enlarging any discovery or other deadline set
             forth in this order by agreement; all enlargements of time must be obtained by
             motion in compliance with Local Rule 6-1(a).

       SO ORDERED.



       Dated: 14 OCT 2020
Case 1:20-cv-02006-JRS-MJD Document 48 Filed 10/14/20 Page 4 of 4 PageID #: 625




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the Court's ECF system.
